Davis, J.
(dissenting):
The grounds of my dissent are to be found in the opinion of the majority of my associates. It has always been considered essential in appljdng' to the court for leave to amend a pleading, whether at Special Term or on the trial, that the nature of the amendment be definitely stated, so that the other party may be heard to state the grounds of his opposition to the motion. The record, even after the unrecorded “ conference,” indicates that the nature of the amendment sought was still undetermined in the mind both of plaintiff's counsel and the court.
*231Counsel said: “ I ask leave of the Court to withdraw a juror in this action, and for leave to amend the complaint, to set up a cause of action in equity for fraud or on such other grounds as counsel for the plaintiff may, or that the plaintiff may be advised, and that the amendment of the complaint shall not prejudice the plaintiff from noticing this case for trial at the next Special Term to be held in this county, November 17th.” The Court: “ Motion to amend the complaint is granted. The plaintiff may on or before the 13th of this month, serve an amended complaint in such form as he desires. If that amendment of the complaint transfers the issues from a law issue to an equity issue, the amendment shall not prevent either party from noticing the case, and putting it upon the calendar for the next Special Term in this County. The motion to withdraw a juror is granted on the payment of the costs of the action to date.”
This decision did not grant an amendment, rather it gave a license to amend, leaving the nature of the amendment optional with plaintiff’s attorneys to be determined at some future time.
Amendments as of course are allowed under very definite conditions. (Civ. Prac. Act, § 244.) The cause of action may thereby be changed. (Brown v. Leigh, 49 N. Y. 78; Doon v. American Surety Co., 110 App. Div. 215.) Likewise another cause of action may be substituted, where the result sought to be reached is the same, by an amendment permitted by the order of the court on motion. (Deyo v. Morss, 144 N. Y. 216; Truman v. Lester, 71 App. Div. 612.) But such motions are addressed to the discretion of the court (Civ. Prac. Act, § 105; Rules Civ. Prac. rule 166; Deyo v. Morss, supra), and the other party must be informed of the nature of the amendment, generally by furnishing a copy of the proposed amended complaint (Stern v. Knapp, 8 Civ. Proc. Rep. 54) and is entitled to be heard on the question of whether any of his substantial rights may thereby be prejudiced. The defendants were deprived of any opportunity to be heard in opposition to the amendment now being sustained in this court, for there was no proposed amendment before the court below, and that court made no decision relative to plaintiff’s right to make a particular amendment. In other words, this court is reviewing and deciding a question never determined by the order appealed from.
There is no authority for the procedure adopted that I am able to discover under our practice and I do not see how it could be allowed under any orderly system of procedure. Because of such gross irregularity I am constrained to vote for reversal.
Order affirmed, without costs.